DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10-12, 14, 15, 17, 21 and 46 are allowable.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was giving in an interview with James Mason on January 18, 2022. 
The application has been amended as follows: 

Claim 10
A method of treating cardiomyocytes with
a) an epithelial-to-mesenchymal transformation inhibitor, wherein the epithelial-to- mesenchymal transformation inhibitor is 3-(6-methyl-2-pyridinyl)-N-phenyl-4-(4-quinolinyl)-1H- pyrazole-1-carbothioamide or salt thereof, and 
b) a nucleic acid encoding Tbx18; 
thereby delivering a) and b) into the cardiomyocytes,
wherein the cardiomyocytes proliferate after mixing with a) and b), forming 

Claim 11
The method of Claim 10, wherein the spontaneously beating expanded cells are formed as an aggregate in a hanging droplet.

Claim 21
The method of claim 14 wherein administering an effective amount of 3-(6-methyl-2-pyridinyl)-N-phenyl-4-(4-quinolinyl)-1H- pyrazole-1-carbothioamide in combination with a nucleic acid encoding Tbox18 further comprises administering one or more nucleic acids encoding Shox2, Tbx3, Tbx5, or combinations thereof.  

Claim 46
The method of Claim 10 wherein mixing cells with a) 3-(6-methyl-2-pyridinyl)-N-phenyl-4-(4-quinolinyl)-1H- pyrazole-1-carbothioamide 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The closest art is Shoemaker in view of Marban, Kapoor and Beauchamp as set forth in the previous Office Action filed 09/23/2021
The combination of these references do not provide for the unexpected results regarding the beating of the spontaneously beating cells demonstrated in the application regarding the combination of EMT inhibitor 3-(6-methyl-2-pyridinyl)-N-phenyl-4-(4-quinoliny])-1H-pyrazole-1-carbothioamide (also known as A83-01) and Tbx18 generating as illustrated in Figure 4 and 9.Thus the newly amended limitations recited in Claims 10 and 14 limiting the EMT inhibitor to A83-01 to be utilized with Tbx18 is in commensurate with the scope of the unexpected results. Upon further consideration and search, no prior art was found utilizing the combination of tbx18 and A83-01 to yield the results demonstrated in the specification and illustrated in Figure 4.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632        

/TAEYOON KIM/Primary Examiner, Art Unit 1632